COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 EAST EL PASO PHYSICIANS                                         No. 08-13-00358-CV
 MEDICAL CENTER, L.L.C..,                        §
                                                                     Appeal from the
                   Appellant,                    §
                                                              County Court at Law No. 5
 v.                                              §
                                                              of El Paso County, Texas
 OLIVIA VARGAS,                                  §
                                                               (TC# 2011-DCV00117)
                   Appellee.                     §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF NOVEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge, sitting by assignment)